DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10 and 12-19.
The prior art of record does not teach a front frame assembly structure for a display device, comprising a front frame and a backplane, the front frame comprising four sub-front frames, the four sub-front frames being: a first sub-front frame and a second sub-front frame that are arranged along a first direction, and two third sub-front frames arranged along a second direction, respectively, and the second direction being perpendicular to the first direction, wherein the first sub-front frame and the two third sub-front frames each have a groove; an edge of the backplane is capable of being clamped into the groove of the first sub-front frame and the grooves of the two sub-front frames; the second sub-front frame is connected with the backplane; adjacent two of the sub-front frames are engaged with each other through a first clamping structure, and the first clamping structure is configured to limit relative movement between the adjacent two of the sub- front frames at least in the second direction; two side walls of the groove of each of the first sub-front frame and the two third sub-front frames are arranged along a third direction, the edge of the backplane is clamped between the two side walls in the third direction. and the third direction is perpendicular to the first direction and the second direction; the backplane and a middle portion of the third sub-front frame are engaged with each other through a third clamping structure, and the third clamping structure is configured to limit relative movement between the middle portion of the third sub-front frame and the backplane in the second direction.
Noguchi as previously cited as the closest prior art of record does teach  a front frame assembly structure for a display device, comprising a front frame and a backplane, the front frame comprising four sub-front frames, the four sub-front frames being: a first sub-front frame and a second sub-front frame that are arranged along a first direction, and two third sub-front frames arranged along a second direction, respectively, and the second direction being perpendicular to the first direction, wherein the first sub-front frame and the two third sub-front frames each have a groove; an edge of the backplane is capable of being clamped into the groove of the first sub-front frame and the grooves of the two sub-front frames; the second sub-front frame is connected with the backplane; adjacent two of the sub-front frames are engaged with each other through a first clamping structure, and the first clamping structure is configured to limit relative movement between the adjacent two of the sub- front frames at least in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871